           Case 2:20-cv-00409-JLR-MAT Document 47 Filed 03/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          KARLENA DAWSON, et al.,                       CASE NO. C20-0409JLR-MAT

11                       Petitioner-Plaintiffs,           ORDER SETTING BRIEFING
                   v.                                     SCHEDULE
12
            NATHALIE ASHER, et al.,
13
                         Respondent-Defendants.
14

15          Before the court is Petitioner-Plaintiffs’ (“Plaintiffs”) second motion for a

16   temporary restraining order (2d TRO (Dkt. # 36)) and the court’s order to show cause

17   regarding standing (OSC (Dkt. # 34)). The court ORDERS Respondent-Defendants

18   (“Defendants”) to file a brief that includes (1) Defendants’ response to Plaintiffs’ second

19   motion for a temporary restraining order; and (2) a reply, if any, to Plaintiffs’ pending

20   response to the court’s order to show cause regarding standing. (See OSC at 2 (directing

21   Plaintiffs to file their response to the court’s order to show cause by March 25, 2020).)

22   Defendants shall file this brief by noon on Monday, March 30, 2020. The court further


     ORDER - 1
           Case 2:20-cv-00409-JLR-MAT Document 47 Filed 03/25/20 Page 2 of 2



 1   VACATES Defendants’ prior March 31, 2020, deadline to file a reply, if any, to

 2   Plaintiffs’ response to the court’s order to show cause. (See id. at 2).

 3          Dated this 25th day of March, 2020.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
